Exhibit 10.17

 

IPSCO Inc.

2005 Form 10-K

 

PERFORMANCE UNIT AWARD AGREEMENT

 

THIS AGREEMENT made the 24th day of  July, 2003.

 

BETWEEN:

 

IPSCO INC., a corporation incorporated under the laws of Canada,

 

(hereinafter called the “Company”),

 

OF THE FIRST PART,

 

-and-

 

PETER MACPHAIL, of Regina, Saskatchewan

 

(hereinafter called the “Participant”),

 

OF THE SECOND PART.

 

WHEREAS the Company has established an Incentive Share Option Plan (which, as
amended from time to time by the Board of Directors of the Company and approved
by Shareholders, is hereinafter referred to as the “Plan”) whereby certain
designated officers, employees and directors of the Company and its subsidiaries
may from time to time be granted options, restricted shares and performance
units;

 

AND WHEREAS the Participant, as an officer of the Company, has been designated
to receive a grant of Performance Units (as defined herein), subject to and in
accordance with the terms of this Agreement and of the Plan;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained the parties do hereby agree as follows:

 

1.                                       Grant

 

Pursuant to Section 9 of the Plan, the Company hereby grants and awards to the
Participant Six Thousand (6,000) performance units (the “Performance Units”). 
Each Performance Unit shall be subject to the terms of the Plan and of this
Agreement, including the terms relating to the Performance Period and the
Performance Objective (as those terms are herein defined).

 

--------------------------------------------------------------------------------


 

2.                                       Performance Period/Performance
Objective

 

The performance period applicable to the Performance Units shall be the period
beginning on July 1, 2003 (the “Commencement Date”) and ending on June 30, 2006
(the “Performance Period”).  The performance objective applicable to the
Performance Units (the “Performance Objective”) shall be the achievement by the
Company during the Performance Period of positive cumulative net income (as
calculated on a consolidated basis in accordance with Canadian generally
accepted accounting principles) attributable to the common shares of the Company
(the “Common Shares”).

 

3.                                       Vesting of Performance Units

 

The Performance Units will vest upon the earlier of

 

(a)                                  the date of a Change of Control, and

 

(b)                                 June 30, 2006, provided that the Performance
Objective is met,

 

and, provided further that the Participant is employed (or is deemed by
Section 4 to be employed) by the Company or a Subsidiary (as defined in the
Plan) on that date and has been (or is deemed by Section 4 to have been)
continuously so employed since the Commencement Date.  Performance Units not
vested on or before the last day of the Performance Period pursuant to the
preceding sentence shall lapse and be terminated and cancelled.

 

For the purposes of this Section 3, the date of a Change of Control means the
date on which any one of the following occurs:  (i) any person or group of
persons acting in concert acquires beneficial ownership (within the meaning of
The Securities Act (Saskatchewan)) of 20% or more of the outstanding Common
Shares of the Company, or securities convertible into 20% or more of the
outstanding Common Shares on a post-conversion basis; (ii) during a period of
not more than 24 months, a majority of the Board of Directors ceases to consist
of the existing membership or successors nominated by the existing membership or
their similar successors; (iii) all or substantially all of the individuals and
entities who were the beneficial owners of the Company’s outstanding securities
entitled to vote do not own more than 50% of such securities in substantially
the same proportions following a shareholder approved reorganization, merger, or
consolidation; or (iv) shareholder approval of either (A) a complete liquidation
or dissolution of the Company or (B) a sale or other disposition of all or
substantially all of the assets of the Company, or a transaction having a
similar effect.

 

4.                                       Termination of Employment

 

(a)           If the Participant ceases to be an employee (and, if the
Participant is an officer, the Participant ceases to be an officer) of the
Company (and, if the Participant is an employee or

 

2

--------------------------------------------------------------------------------


 

officer of any Subsidiary, the Participant also ceases to be an employee or
officer of the Subsidiary) as a result of:

 

(i)            disability or illness preventing the Participant from performing
the duties routinely performed by the Participant;

 

(ii)           retirement at the normal retirement age prescribed by the Company
retirement benefit or pension plan of which the Participant is a member;

 

(iii)          death of the Participant; or

 

(iv)          such other circumstance as may be approved by the Board of
Directors;

 

the Participant shall be deemed, for the purposes of Section 3 hereof (Vesting
of Performance Units), to be employed by the Company or Subsidiary on the last
day of the Performance Period  (or, if earlier, the date of a Change of Control)
and to have been continuously so employed since the Commencement Date.

 

(b)                                 If the Participant ceases to be an employee
(and, if the Participant is an officer, the Participant ceases to be an officer)
of the Company (and, if the Participant is an employee or officer of any
Subsidiary, the Participant also ceases to be an employee or officer of the
Subsidiary) in any circumstance other than as described in paragraph (a) of this
Section 4 (including termination by the Company with or without cause and
termination by the Participant), all of the Performance Units shall immediately
lapse and be terminated and cancelled.  For greater certainty, the Participant’s
employment shall not be considered to terminate where there is a transfer of the
Participant’s employment without an intervening period from the Company to a
Subsidiary or vice versa, or from one Subsidiary to another.

 

5.                                       Payment of Performance Units and
Dividend Equivalents

 

Upon vesting of the Performance Units in accordance with Sections 3 and 4
hereof, the Participant shall become entitled to payment in respect of the
Performance Units.  Payment shall be made by delivery by the Company to the
Participant of one newly issued Common Share for each Performance Unit held by
the Participant.  The Participant may, in his sole discretion, require that
payment be made by the Company in a combination of cash (to a maximum cash
payment amount of 40% of the vested Performance Units) and Common Shares (to a
minimum amount of 60% of the vested Performance Units) in lieu of payment in
Common Shares only.  For purposes of calculating the amount of any such cash
payment, Common Shares shall be valued on the applicable date of vesting under
Section 3 hereof.  Such valuations shall be closing price of the Common Shares
of the Company on the Toronto Stock Exchange on the day of vesting.

 

Payment shall be made as soon as practicable after the date of vesting.  Where
payment is made in whole or in part in Common Shares, the Company shall cause
the transfer agent of the

 

3

--------------------------------------------------------------------------------


 

Common Shares to promptly deliver to the Participant a share certificate in the
name of the Participant representing such Common Shares.

 

At the time payment is made by the Company to the Participant under this
Section 5, the Company shall also pay to the Participant a dividend equivalent
in an amount equal to the number of the Participant’s Performance Units
multiplied by the total dividends per Common Share declared by the Company
between the Commencement Date and the applicable date of vesting.  Such payment
shall be made by the Company in cash as soon as practicable after the date of
vesting. For greater certainty, such dividend equivalent cash payment shall not
form part of the calculation of, or be subject to, the 40% maximum cash payment
in lieu of Common Shares noted above.

 

Where the Participant has died, all references in this Section 5 to
“Participant” shall be deemed to include the Participant’s legal representative.

 

6.                                       Non-Assignability of Performance Units

 

The Performance Units granted hereunder shall not be transferable or assignable
(whether absolutely or by way of mortgage, pledge or other charge) by the
Participant other than by will or other testamentary instrument, the laws of
succession or other laws of general application and during the lifetime of the
Participant only the Participant shall be entitled to payment thereunder.

 

7.                                       Rights of Participant

 

The Participant shall have no rights whatsoever as a shareholder in respect of
any Common Shares which are the subject of the Performance Units held by the
Participant (including, without limitation, any right to receive dividends or
other distributions from the Company, voting rights, warrants or rights under
any rights offering) until such time as such shares have been recorded on the
Company’s official shareholder records as having been issued to the Participant.

 

Nothing contained in this Agreement shall give the Participant or any other
person, any interest or title in or to any Common Shares which are the subject
of the Performance Units or any rights as a shareholder of the Company or any
other legal or equitable right against the Company whatsoever other than as set
forth in this Agreement, nor shall it confer upon the Participant any right to
continue as an officer of the Company or of its Subsidiaries.

 

8.                                       Withholding Taxes

 

Prior to the payment by the Company in respect of the Performance Units pursuant
to Section 5, the Participant shall pay to the Company such amount as may be
requested by the Company for the purpose of satisfying any liability for
federal, provincial, state or other taxes with respect to such payment.  Where
the Participant is subject to Canadian income tax, the

 

4

--------------------------------------------------------------------------------


 

amount shall be paid by the Participant to the Company in cash or by cheque. 
Where the Participant is not subject to Canadian tax, the amount requested by
the Company shall be paid by the Participant to the Company in cash or by
cheque, provided that the Participant may pay all or a portion of the amount by
(a) the delivery of Common Shares or (b) having the Company withhold a portion
of the Common Shares otherwise to be delivered upon vesting of the Performance
Units.  Where the Participant, in his sole discretion, has required that payment
in respect of the Performance Units be made by the Company in cash in lieu of
Common Shares or in a combination of cash and Common Shares, the Company shall
have the right to deduct from any cash payment any applicable taxes.

 

9.                                       Alterations in Shares

 

In the event of a share dividend, share split, issuance of shares or instruments
convertible into shares (other than pursuant to the Plan) for less than market
value, share consolidation, share reclassification, exchange of shares,
recapitalization, amalgamation, merger, consolidation, corporate arrangement,
reorganization, liquidation or the like of or by the Company, the Board of
Directors may make such adjustment, if any, of the number of Performance Units,
as it shall deem appropriate to give proper effect to such event, including to
prevent, to the extent possible, substantial dilution or enlargement of rights
granted to the Participant.  If because of a proposed merger, amalgamation or
other corporate arrangement or reorganization, the exchange or replacement of
shares in the Company for those in another company is imminent, the Board of
Directors may, in a fair and equitable manner, determine the manner in which the
Performance Units shall be treated including, for example, requiring the
acceleration of the time for payment by the Company in respect of the
Performance Units and of the time for the fulfilment of the Performance
Objectives.  All determinations of the Board of Directors under this Section 9
shall be conclusive and binding.

 

10.                                 Leave of Absence

 

If the Participant is an employee of the Company and is granted a temporary
leave of absence by the Company, such leave of absence shall be deemed a
continuation of the employment of the Participant provided if and so long as:

 

(a)                                  the Company consents in writing to such
leave of absence, and

 

(b)                                 the Participant thereafter returns to
full-time employment with the Company for a period of six months,
notwithstanding the possible expiration of the Performance Period.

 

For greater certainty, the provisions of subsection (b) of this Section 10 shall
be subject always to (i) immediate vesting on the occurrence of a Change of
Control as described in Section 3 hereof and (ii) the deemed continuous
employment provisions of Section 4.

 

5

--------------------------------------------------------------------------------


 

11.                                 Notice

 

All notices, demands, payments or other communications which may or are required
to be given under this Agreement shall be given in writing by personal delivery
or ordinary prepaid mail:

 

(c)                                  to the Company:

IPSCO Inc.

650 Warrenville Road

Suite 500

Lisle, IL 60532

 

Attention:  Vice President, General Counsel

and Corporate Secretary

 

(b)                                 to the Participant:

Regina, SK

 

or such other address as either party may give in writing from time to time. 
Such notices if given by mail shall be deemed to have been received by the party
to whom they are addressed as described herein seventy-two (72) hours after they
have been put in the post, postage prepaid, provided that if postal services are
disrupted by labour disputes, such mailed notices shall be deemed to have been
given and received on the date of actual receipt by the addressee.

 

12.                                 Plan to Apply

 

The parties agree that the provisions of the Plan shall be complementary to and
read in conjunction with the terms of this Agreement and in the event of any
contradiction or inconsistency between any provisions of the Plan and those of
this Agreement, the Plan shall prevail.  This Agreement shall also be subject to
the applicable requirements of the Toronto Stock Exchange, the Canadian
Securities Administrators, the United States Securities and Exchange Commission
and the New York Stock Exchange from time to time.

 

13.                                 Dispute

 

Any dispute or disagreement which shall arise under, or as a result of, or in
any way related to, the interpretation, construction or application of this
Agreement shall be determined by the Board of Directors and any such
determination shall be final, binding and conclusive for all purposes.

 

6

--------------------------------------------------------------------------------


 

14.                                 Further Assurances

 

The Participant shall forthwith and from time to time do all such acts and
things and execute and deliver all such instruments, writings and assurances as
may be necessary to carry out this Agreement in accordance with its true intent.

 

15.                                 Enurement

 

This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto and their successors, executors and administrators.

 

16.                                 Governing Law

 

This Agreement shall be governed by the laws of the Province of Saskatchewan.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

 

IPSCO INC.

 

 

 

Per:

/s/ George H. Valentine

 

 

 

 

Per:

/s/ R. J. Rarey

 

 

 

 

 

 

/s/ Peter MacPhail

 

 

PETER MACPHAIL

 

7

--------------------------------------------------------------------------------